EXHIBIT 10.3
EXTRACTION OIL & GAS, INC.
FORM OF RESTRICTED CASH AWARD AGREEMENT


THIS RESTRICTED CASH AWARD AGREEMENT (this “Agreement”) is made as of the 16th
day of March 2020 (the “Date of Grant”), between EXTRACTION OIL & GAS, INC., a
Delaware corporation (the “Company”), and [GRANTEE NAME] (“Employee”).


To carry out the purposes of the EXTRACTION OIL & GAS, INC. AMENDED AND RESTATED
2016 LONG TERM INCENTIVE PLAN (as amended from time to time, the “Plan”), by
granting Employee an award as set forth below, and in consideration of the
mutual agreements and other matters set forth herein and in the Plan, the
Company and Employee hereby agree as follows:


1. Grant of Award. The Company hereby grants Employee a restricted cash award in
the amount of $[###] (the “Award”) on the terms and conditions set forth herein
and in the Plan. Employee acknowledges receipt of a copy of the Plan and agrees
that the terms and provisions of the Plan are incorporated herein by reference
as a part of this Agreement. In the event of any conflict between the terms of
this Agreement and the Plan, the Plan shall control. Capitalized terms used but
not defined in this Agreement shall have the meaning attributed to such terms
under the Plan, unless the context requires otherwise.


2. Vesting and Payment. By acceptance of the Award, Employee agrees with respect
thereto as follows:


(a) Vesting. Provided that Employee remains in continuous service to the Company
or a Company Affiliate as an employee or as an independent contractor in any
managerial or governance capacity, or as a member of the Board or a board of a
Company Affiliate (“Service”) through the vesting date set forth in the
following schedule, the Award shall vest in accordance with the following
schedule:


Vesting Date Percentage of Award Vesting
March 16, 2021 33.33%
March 16, 2022 33.33%
March 16, 2023 33.34%


The foregoing vesting schedule notwithstanding, subject to any contrary terms of
any written employment agreement between Employee and the Company or
participation by Employee in a written Company severance plan, if Employee’s
Service terminates for any reason at any time before any portion of the Award
has vested, the unvested portion of the Award shall be automatically forfeited
upon such termination and neither the Company nor any Affiliate shall have any
further obligations to Employee under this Agreement. For purposes of a written
Company severance plan, the Award shall be considered and treated as an equity
plan award thereunder and for purposes of any written employment agreement
between Employee and the Company, the Award shall be considered an
equity-related award thereunder. No portion of the Award shall be considered
earned until it becomes vested under this Agreement.


(b) Payments. Subject to Section 4, as soon as reasonably practicable after a
portion of the Award vests (but in no event later than March 15 following the
end of the calendar year in which the portion vests), the Company shall deliver
to Employee a cash payment equal to the portion of the Award vesting. Employee
shall complete and sign any documents and take any additional action that the
Company may request to enable it to deliver payment on Employee’s behalf.


3. Withholding of Tax. To the extent that the grant, vesting or payment of the
Award results in compensation income or wages to Employee for federal, state,
local or foreign tax purposes, Employee shall deliver to the Company or to any
Affiliate nominated by the Company at the time of such grant, vesting or



--------------------------------------------------------------------------------

EXHIBIT 10.3
payment such amount of money as the Company or any Affiliate nominated by the
Company may require to meet its obligations under applicable tax or social
security laws or regulations. No payments under this Agreement shall be made
until Employee (or the person entitled to payment hereunder, as applicable) has
paid or made arrangements approved by the Company to satisfy in full the
applicable tax withholding requirements of the Company or, if applicable, any
Affiliate of the Company.


4. Compliance with Law. The grant, vesting and payment of the Award shall be
subject to compliance by the Company and Employee with all applicable
requirements of federal and state laws and all applicable requirements of any
stock exchange on which the Company’s shares of Stock may be listed.


5. Employment Relationship. All references to the “Company” in this Section 5
and in Section 2 shall be deemed to include any Affiliate of the Company that
employs Employee. For purposes of this Agreement, Employee shall be considered
to be in Service as long as Employee remains an employee of the Company, an
Affiliate, or a corporation or a parent or subsidiary of such corporation
assuming or substituting a new award for the Award. Without limiting the scope
of the preceding sentence, it is expressly provided that Employee shall be
considered to have terminated Service at the time of the termination of the
“Affiliate” status under the Plan of the entity or other organization that
employs Employee. Nothing in the adoption of the Plan or the Award shall affect
in any way the right of Employee or the Company to terminate such Service at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, Employee’s Service shall be on an at-will basis, and the Service
relationship may be terminated at any time by either Employee or the Company for
any reason whatsoever or for no reason, with or without cause or notice. Any
question as to whether and when there has been a termination of Employee’s
Service, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.


6. Acknowledgements Regarding Section 409A of the Code. This Agreement is
intended to comply with section 409A of the Code and the guidance and
regulations promulgated thereunder (“Section 409A”) or an exemption thereunder
and shall be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A. Notwithstanding the foregoing,
Employee acknowledges that if Employee is deemed a “specified employee” within
the meaning of Section 409A, as determined by the Committee, at a time when
Employee becomes eligible for payment of the Award upon “separation from
service” within the meaning of Section 409A, then to the extent necessary to
prevent any accelerated or additional tax under Section 409A, such payment shall
be delayed until the earlier of: (a) the date that is six months following
Employee’s separation from service and (b) Employee’s death. All installment
payments under this Agreement shall be deemed separate payments for purposes of
Section 409A.


7. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of Service or if sent by registered or certified mail
to Employee at the last address Employee has filed with the Company. In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.


8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.


9. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations,



--------------------------------------------------------------------------------

EXHIBIT 10.3
warranties and agreements between the parties with respect to the Award granted
hereby; provided, however, that the terms of this Agreement shall not modify and
shall be subject to the terms and conditions of any employment agreement between
the Company (or an Affiliate) and Employee in effect as of the date of
Employee’s termination of Service and any Company severance plan under which
Employee is covered as of the date of Employee’s termination of Service. Without
limiting the scope of the preceding sentence, except as provided therein, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of Employee shall be effective
only if it is in writing and signed by both Employee and an authorized officer
of the Company. In this Agreement, unless otherwise stated, the following uses
apply: (a) “including” (and like terms) means “including, without limitation”
(and like terms); and (b) references to sections and exhibits are to sections
and exhibits in and to this Agreement.


10. Clawback. Notwithstanding anything in this Agreement to the contrary, any
compensation, payments, or benefits provided hereunder, whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law.


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


[Signature page follows.]





--------------------------------------------------------------------------------

EXHIBIT 10.3
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the Grant Date.


EXTRACTION OIL & GAS, INC.


By: ____________________________________


Name: _________________________________


Title:






[GRANTEE NAME]

